Citation Nr: 1012138	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-10 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
variously diagnosed back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1974 to September 1981, February 1991 to June 1991, and 
September 1999 to March 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran requested a Travel Board hearing; he failed to 
appear for such hearing scheduled in February 2009.  His 
claims file is now in the jurisdiction of the Houston, Texas 
RO. 


FINDING OF FACT

The Veteran's failure to cooperate in scheduling a VA 
examination deemed necessary to adjudicate his claim for an 
increased rating for his service-connected back disability 
constitutes a de facto failure to report for such 
examination, as it renders the scheduling of the examination 
not possible.  


CONCLUSION OF LAW

The Veteran's claim seeking a rating in excess of 10 percent 
for a back disability must be denied because he failed to 
cooperate in scheduling a VA examination to determine his 
entitlement to such benefit (and thereby failed to appear 
for such examination).  38 C.F.R. §§ 3.326(a), 3.655 (b) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The appellant was advised of VA's duties to notify and 
assist in the development of the claim.  While he did not 
receive complete notice prior to the initial rating 
decision, a November 2004 letter provided certain essential 
notice prior to the readjudication of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This 
letter provided notice of what was needed to substantiate an 
increased rating claim and explained the evidence VA was 
responsible for providing and the evidence he was 
responsible for providing.  A January 2006 supplemental 
statement of the case readjudicated the matter after the 
appellant and his representative were given an opportunity 
to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (a VCAA timing defect is cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

The Veteran's pertinent treatment records have been secured.  
The RO attempted to arrange for a VA examination but, as 
described in greater detail below, their exhaustive attempts 
to arrange for such examination were unsuccessful.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  VA regulations also provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, the claim shall be denied.  
38 C.F.R. § 3.655(b). 

To assist the Veteran with the development of evidence to 
support his claim seeking an increased rating for a back 
disability, the RO attempted to arrange for a VA examination 
to be scheduled.  Notably, the Veteran's last known address 
of record was in the Virgin Islands, and correspondence 
mailed to him at the address in December 2007 and September 
2008 was returned as undeliverable.  Consequently, the RO 
and the Saint Thomas CBOC sought to communicate with the 
Veteran by telephone at the number he had provided.  
Notations in the claims file indicate that each time a 
telephone call was placed to the number provided, a female 
responded and hanged up when the caller identified herself.  
An attempt to contact the Veteran through his last place of 
employment also proved unsuccessful.  

While VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran has a 
concomitant duty to assist/cooperate with the VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA 
has exhaustively attempted to arrange for the development 
(examination) necessary to properly adjudicate the Veteran's 
claim for increase.  The Veteran has failed to cooperate in 
the scheduling of an examination (resulting in his failure 
to appear for an examination).  Without his cooperation 
further development of the evidence is not possible.  Under 
such circumstances the claim must be denied.  See 38 C.F.R. 
§ 3.655(b).


ORDER

A rating in excess of 10 percent for a variously diagnosed 
back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


